UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-133634 INTEGRATED MANAGEMENT INFORMATION, INC. (Name of Small Business Issuer in its charter) Colorado 43-1802805 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 221 Wilcox, Suite A Castle Rock, CO 80104 (Address of principal executive offices, including zip code) Issuer’s telephone number, including area code: (303) 895-3002 Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares of the registrant’s common stock, $.001 par value per share, outstanding as of May 12, 2011 was 20,725,850. Integrated Management Information, Inc. Table of Contents March 31, 2011 Part 1 - Financial Information Item 1. Financial Statements: Page: Balance Sheets (unaudited), March 31, 2011 and December 31, 2010 3 Statements of Operations (unaudited), for the first quarter ended March 31, 2011 and 2010 4 Statements of Cash Flows (unaudited), for the year to date period ended March 31, 2011 and 2010 5 Statements of Stockholders’ Equity (unaudited), for the year ended December 31, 2010 and the year to date period ended March 31, 2011 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 20 Part II - Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Issuer Purchases of Equity Securities 21 Item 6. Exhibits 21 2 Integrated Management Information, Inc. Balance Sheets (Unaudited) March 31, Dec 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of notes payable Total current liabilities Notes payable and other long-term debt Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued or outstanding — — Common stock, $0.001 par value; 95,000,000 shares authorized; 21,039,006 and 21,039,006 shares issued, respectively; and
